Exhibit 10.1

 

AMENDED AND RESTATED BUSINESS MANAGEMENT AGREEMENT

 

THIS AMENDED AND RESTATED BUSINESS MANAGEMENT AGREEMENT (this “Agreement”) is
entered into as of January 13, 2010, by and between Hospitality Properties
Trust, a Maryland real estate investment trust (the “Company”), Reit
Management & Research LLC, a Delaware limited liability company  (the
“Manager”), and, solely with respect to Section 15 of this Agreement with
respect to certain non-competition covenants, Barry M. Portnoy, Gerard M. Martin
and Adam D. Portnoy.

 

WHEREAS, the Company and the Manager are parties to an Amended and Restated
Advisory Agreement, dated as of January 1, 2006 (as amended, the “Original
Agreement”), and Barry M. Portnoy, Gerard M. Martin and Adam D. Portnoy are
parties to the Original Agreement solely with respect to certain covenants in
Section 15 thereof; and

 

WHEREAS, the parties to the Original Agreement wish to amend and restate the
Original Agreement as hereinafter provided;

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree that the Original Agreement is hereby amended and restated
to read in its entirety as follows:

 

1.             Engagement.  Subject to the terms and conditions hereinafter set
forth, the Company hereby continues to engage the Manager to provide the
management and real estate investment services contemplated by this Agreement
with respect to the Company’s business and real estate investments, and the
Manager hereby accepts such continued engagement.

 

2.             General Duties of the Manager.  The Manager shall use its
reasonable best efforts to present to the Company a continuing and suitable real
estate investment program consistent with the real estate investment policies
and objectives of the Company.  Subject to the supervision of the Company’s
Board of Trustees (the “Trustees”), the Manager shall:

 

(a)           provide research and economic and statistical data in connection
with the Company’s real estate investments and recommend changes in the
Company’s real estate investment policies when appropriate;

 

(b)           (i) investigate and evaluate investments in, or acquisitions or
dispositions of, real estate and related interests, and financing and
refinancing opportunities, (ii) make recommendations concerning specific
investments to the Trustees, and (iii) evaluate and negotiate contracts with
respect to the foregoing, in each case, on behalf of the Company and in the
furtherance of the Company’s real estate financing objectives;

 

--------------------------------------------------------------------------------


 

(c)           investigate, evaluate and negotiate the prosecution and
negotiation of any claims of the Company in connection with its real estate
investments;

 

(d)           administer bookkeeping and accounting functions as are required
for the management and operation of the Company, contract for audits and prepare
or cause to be prepared such reports and filings as may be required by any
governmental authority in connection with the ordinary conduct of the Company’s
business, and otherwise advise and assist the Company with its compliance with
applicable legal and regulatory requirements, including without limitation,
periodic reports, returns or statements required under the Securities Exchange
Act of 1934, as amended, the Internal Revenue Code of 1986, as amended (said
Code, as in effect from time to time, together with any regulations and rulings
thereunder, being hereinafter referred to as the “Internal Revenue Code”), the
securities and tax statutes of any jurisdiction in which the Company is
obligated to file such reports, or the rules and regulations promulgated under
any of the foregoing;

 

(e)           advise and assist in the preparation and filing of all offering
documents (public and private), and all registration statements, prospectuses or
other documents filed with the Securities and Exchange Commission (the “SEC”) or
any state (it being understood that the Company shall be responsible for the
content of any and all of its offering documents and SEC filings (including
without limitation those filings referred to in Section 2(d) hereof), and the
Manager shall not be held liable for any costs or liabilities arising out of any
misstatements or omissions in the Company’s offering documents or SEC filings,
whether or not material, and the Company shall promptly indemnify the Manager
from such costs and liabilities);

 

(f)            retain counsel, consultants and other third party professionals
on behalf of the Company;

 

(g)           provide internal audit services as hereinafter provided;

 

(h)           advise and assist with the Company’s risk management and oversight
function;

 

(i)            to the extent not covered above, advise and assist the Company in
the review and negotiation of the Company’s contracts and agreements,
coordination and supervision of all third party legal services and oversight of
processing of claims by or against the Company;

 

(j)           advise and assist the Company with respect to the Company’s public
relations, preparation of marketing materials, internet website and investor
relations services;

 

(k)           provide office space, office equipment and the use of accounting
or computing equipment when required;

 

2

--------------------------------------------------------------------------------


 

(l)            advise and assist with respect to: the design, operation and
maintenance of network infrastructure, including telephone and data transmission
lines, voice mail, facsimile machines, cellular phones, pager, etc.; and local
area network and wide area network communications support; and

 

(m)          provide personnel necessary for the performance of the foregoing
services.

 

In performing its services under this Agreement, the Manager may utilize
facilities, personnel and support services of various of its affiliates.  The
Manager shall be responsible for paying such affiliates for their personnel and
support services and facilities out of its own funds unless otherwise approved
by a majority vote of the Independent Trustees (the “Independent Trustees”), as
defined in the Company’s Bylaws, as in effect from time to time (the “Bylaws”). 
Notwithstanding the foregoing, fees, costs and expenses of any third party which
is not an affiliate of the Manager retained as permitted hereunder are to be
paid by the Company.  Without limiting the foregoing sentence, any such fees,
costs or expenses referred to in the immediately preceding sentence which may be
paid by the Manager shall be reimbursed to the Manager by the Company promptly
following submission to the Company of a statement of any such fees, costs or
expenses by the Manager.

 

Notwithstanding anything herein, it is understood and agreed that the duties of,
and services to be provided by, the Manager pursuant to this Agreement shall not
include any investment management or related services with respect to any assets
of the Company as the Company may wish to allocate from time to time to
investments in “securities” (as defined in the Investment Advisers Act of 1940,
as amended).

 

In performing its services hereunder with respect to the Company, the Manager
shall adhere to, and shall require its officers and employees in the course of
providing such services to the Company to adhere to, the Company’s Code of
Business Conduct and Ethics, as in effect from time to time.  In addition, the
Manager shall make available to its officers and employees providing such
services to the Company the procedures for the receipt, retention and treatment
of complaints regarding accounting, internal accounting controls or auditing
matters relating to the Company and for the confidential, anonymous submission
by such officers and employees of concerns regarding questionable accounting or
auditing matters relating to the Company, as set forth in the Company’s
Procedures for Handling Concerns or Complaints about Accounting, Internal
Accounting Controls or Auditing Matters, as in effect from time to time.

 

3.             Bank Accounts.  The Manager shall establish and maintain one or
more bank accounts in its own name or, at the direction of the Trustees, in the
name of the Company, and shall collect and deposit into such account or accounts
and disburse therefrom any monies on behalf of the Company, provided that no
funds in any such account shall be commingled with any funds of the Manager or
any other person or entity.  The Manager shall from time to time, or at any time
requested by the Trustees, render an appropriate accounting of such collections
and payments to the Trustees and to the auditors of the Company.

 

3

--------------------------------------------------------------------------------


 

4.             Records.  The Manager shall maintain appropriate books of account
and records relating to this Agreement, which books of account and records shall
be available for inspection by representatives of the Company upon reasonable
notice during ordinary business hours.

 

5.             Information Furnished to Manager.  The Trustees shall at all
times keep the Manager fully informed with regard to the real estate investment
policies of the Company, the capitalization policy of the Company, and generally
the Trustees’ then-current intentions as to the future of the Company.  In
particular, the Trustees shall notify the Manager promptly of their intention to
sell or otherwise dispose of any of the Company’s real estate investments or to
make any new real estate investment.  The Company shall furnish the Manager with
such information with regard to its affairs as the Manager may from time to time
reasonably request.  The Company shall retain legal counsel and accountants to
provide such legal and accounting advice and services as the Manager or the
Trustees shall deem necessary or appropriate to adequately perform the functions
of the Company.

 

6.             REIT Qualification; Compliance with Law and Organizational
Documents.  Anything else in this Agreement to the contrary notwithstanding, the
Manager shall refrain from any action (including, without limitation, the
furnishing or rendering of services to tenants of property or managing real
property) which, in its judgment made in good faith, or in the judgment of the
Trustees as transmitted to the Manager in writing, would (a) adversely affect
the qualification of the Company as a real estate investment trust as defined
and limited in the Internal Revenue Code or which would make the Company subject
to the Investment Company Act of 1940,  as amended (the “1940 Act”), (b) violate
any law or rule, regulation or statement of policy of any governmental body or
agency having jurisdiction over the Company or over its securities, or (c) not
be permitted by the Company’s Declaration of Trust, as in effect from time to
time (the “Declaration of Trust”), or Bylaws, except if such action shall be
ordered by the Trustees, in which event the Manager shall promptly notify the
Trustees of the Manager’s judgment that such action would adversely affect such
qualification, make the Company subject to the 1940 Act or violate any such law,
rule, regulation or policy, or the Declaration of Trust or Bylaws and shall
refrain from taking such action pending further clarification or instructions
from the Trustees.  In addition, the Manager shall take such affirmative steps
which, in its judgment made in good faith, or in the judgment of the Trustees as
transmitted to the Manager in writing, would prevent or cure any action
described in (a), (b) or (c) above.

 

7.             Self-Dealing.  Neither the Manager nor any affiliate of the
Manager shall sell any property or assets to the Company or purchase any
property or assets from the Company, directly or indirectly, except as approved
by a majority of the Independent Trustees (or otherwise pursuant to the
Declaration of Trust or Bylaws).  In addition, except as otherwise provided in
Sections 2, 10 or 11 hereof, or except as approved by a majority of the
Independent Trustees, neither the Manager nor any affiliate of the Manager shall
receive any commission or other remuneration, directly or indirectly, in
connection with the activities of the Company or any joint venture or
partnership in which the Company is a party.  Except for compensation received
by the Manager pursuant to Section 10 hereof, all commissions or other
remuneration received by the Manager or an affiliate of the Manager and not
approved by the Independent Trustees under

 

4

--------------------------------------------------------------------------------


 

Sections 2, 10 or 11 hereof or this Section 7 shall be reported to the Company
annually within ninety (90) days following the end of the Company’s fiscal year.

 

Upon request of any trustee of the Company, the Manager shall from time to time
promptly furnish the Company with information on a confidential basis as to any
real estate investments within the Company’s real estate investment policies
made by the Manager for its own account.

 

8.             No Partnership or Joint Venture.  The Company and the Manager are
not partners or joint venturers with each other and neither the terms of this
Agreement nor the fact that the Company and the Manager have joint interests in
any one or more investments, ownership or other interests in any one or more
entities or may have common officers or employees or a tenancy relationship
shall be construed so as to make them such partners or joint venturers or impose
any liability as such on either of them.

 

9.             Fidelity Bond.  The Manager shall not be required to obtain or
maintain a fidelity bond in connection with the performance of its services
hereunder.

 

10.           Compensation.  The Manager shall be paid, for the services
rendered by it to the Company pursuant to this Agreement, an annual management
fee (the “Management Fee”) equal to 0.70% of the Average Invested Capital (as
defined below) computed as of the last day of the Company’s fiscal year up to
$250,000,000, and 0.50% of the Average Invested Capital equal to or exceeding
$250,000,000.  In addition, the Manager shall be paid an annual incentive fee
(the “Incentive Fee”), consisting of a number of shares of the Company’s Common
Shares of Beneficial Interest (“Common Shares”) with a value (determined as
provided below) equal to 15% of the amount by which Cash Available for
Distribution (as defined below) for such fiscal year exceeds Cash Available for
Distribution for the fiscal year immediately prior to such fiscal year, but in
no event shall the Incentive Fee payable in respect of any year exceed $.02
multiplied by the weighted average number of Common Shares outstanding during
such year.

 

Payment of the Incentive Fee shall be made by, issuance of Common Shares, under
the Company’s Incentive Share Award Plan then in effect or otherwise.  The
number of Common Shares to be issued in payment of the Incentive Fee shall be
the whole number of shares (disregarding any fraction) equal to the value of the
Incentive Fee, as provided above, divided by the average closing price of the
Common Shares on the New York Stock Exchange during the month of December in the
year for which the computation is made.  (The Management Fee and Incentive Fee
are hereinafter collectively referred to as the “Fees.”)

 

For purposes of this Agreement:  (a) “Average Invested Capital” of the Company
shall mean the daily weighted average of the total historical cost of the
consolidated assets of the Company invested, directly or indirectly, in equity
interests in and loans secured by real estate and personal property owned in
connection with such real estate (collectively, “Properties”) (including
acquisition related costs and costs which may be allocated to intangibles or are
unallocated), before reserves for depreciation, amortization, impairment charges
or bad debts or

 

5

--------------------------------------------------------------------------------


 

other similar noncash reserves, computed by taking the weighted average of such
values; and (b) “Cash Available for Distribution” shall mean, for any period,
the net income of the Company, before real estate depreciation, amortization and
other non-cash or non-recurring items, less the amount, if any, included in the
calculation thereof which represents rental income recognized by the Company in
respect of amounts which, pursuant to leasing arrangements relating to any of
the Properties, the Company is required to escrow or reserve for renovations and
refurbishments.  Calculation of Average Invested Capital and of Cash Available
for Distribution to Shareholders shall be made annually by the Company.

 

Unless the Company and the Manager otherwise agree, the Management Fee shall be
computed and payable within thirty (30) days following the end of each fiscal
month by the Company, and the Incentive Fee shall be computed and payable within
thirty (30) days following the public availability of the Company’s annual
audited financial statements for each fiscal year.  Such computations shall be
based upon the Company’s monthly or annual financial statements, as the case may
be, and shall be in reasonable detail.  A copy of such computations shall
promptly be delivered to the Manager accompanied by payment of the Fees shown
thereon to be due and payable.

 

The payment of the aggregate annual Fees payable for any fiscal year shall be
subject to adjustment as of the end of each fiscal year.  On or before the 30th
day after public availability of the Company’s annual audited financial
statements for each fiscal year, the Company shall deliver to the Manager an
Officer’s Certificate (a “Certificate”) reasonably acceptable to the Manager and
certified by an authorized officer of the Company setting forth (i) the Average
Invested Capital and Cash Available for Distribution for the Company’s fiscal
year ended upon the immediately preceding December 31, and (ii) the Company’s
computation of the Fees payable for said fiscal year.

 

If the aggregate annual Fees payable for said fiscal year as shown in such
Certificate exceed the aggregate amounts previously paid with respect thereto by
the Company, the Company shall include its check for such deficit and deliver
the same to the Manager with such Certificate.

 

If the aggregate annual Fees payable for said fiscal year as shown in such
Certificate are less than the aggregate amounts previously paid with respect
thereto by the Company, the Company shall specify in such Certificate whether
the Manager should (i) remit its check to the Company an amount equal to such
difference or (ii) grant the Company a credit against the Fees next coming due
in the amount of such difference until such amount has been fully paid or
otherwise discharged.

 

6

--------------------------------------------------------------------------------


 

11.           Additional Services.

 

(a)           The Manager shall provide to the Company an internal audit
function meeting applicable requirements of the New York Stock Exchange and the
Securities and Exchange Commission and otherwise in scope approved by the  Audit
Committee of the Board of Trustees of the Company. As additional compensation
payable pursuant to Section 10 to the Manager for such additional services, the
Company agrees to reimburse the Manager, within 30 days of the receipt of the
invoice therefor, for a pro rata share (as agreed to by the Independent Trustees
from time to time) of the following costs of the Manager:

 

(i)            employment expenses of the Manager’s internal audit manager and
other employees of the Manager actively engaged in providing internal audit
services, including but not limited to salary, wages, payroll taxes and the cost
of employee benefit plans; and

 

(ii)           the reasonable travel and other out-of-pocket expenses of the
Manager relating to the activities of the Manager’s internal audit manager and
other of the Manager’s employees actively engaged in providing internal audit
services and the reasonable third party expenses which the Manager incurs in
connection with its provision of internal audit services.

 

(b)           If, and to the extent that, the Company shall request the Manager
to render services on behalf of the Company other than those required to be
rendered by the Manager in accordance with the terms of this Agreement, such
additional services shall be compensated separately on terms to be agreed upon
between the Manager and the Company from time to time.

 

12.                                 Expenses of the Manager.  Without regard to
and without limiting the compensation received by the Manager from the Company
pursuant to this Agreement and except to the extent provided by Sections 2, 10
or 11, the Manager shall bear the following expenses incurred in connection with
the performance of its duties under this Agreement:

 

(a)           employment expenses of the personnel employed by the Manager,
including, but not limited to, salaries, wages, payroll taxes and the cost of
employee benefit plans;

 

(b)           fees and travel and other expenses paid to directors, officers and
employees of the Manager, except fees and travel and other expenses of such
persons who are trustees or officers of the Company incurred in their capacities
as trustees or officers of the Company;

 

7

--------------------------------------------------------------------------------


 

(c)           rent, telephone, utilities, office furniture, equipment and
machinery and other office expenses of the Manager, except to the extent such
expenses relate solely to an office maintained by the Company separate from the
office of the Manager; and

 

(d)           miscellaneous administrative expenses relating to performance by
the Manager of its obligations hereunder.

 

13.                                 Expenses of the Company. Except as expressly
otherwise provided in this Agreement, the Company shall pay all its expenses not
payable by the Manager, and, without limiting the generality of the foregoing,
it is specifically agreed that the following expenses of the Company shall be
paid by the Company and shall not be paid by the Manager:

 

(a)           the cost of borrowed money;

 

(b)           taxes on income and taxes and assessments on real property and
personal property, if any, and all other taxes applicable to the Company;

 

(c)           legal, auditing, accounting, underwriting, brokerage, listing,
reporting, registration and other fees, and printing, engraving and other
expenses and taxes incurred in connection with the issuance, distribution,
transfer, trading, registration and stock exchange listing of the Company’s
securities, including transfer agent’s, registrar’s and indenture trustee’s fees
and charges;

 

(d)           expenses of organizing, restructuring, reorganizing or terminating
the Company, or of revising, amending, converting or modifying the Company’s
organizational documents;

 

(e)           fees and travel and other expenses paid to trustees and officers
of the Company in their capacities as such (but not in their capacities as
officers or employees of the Manager) and fees and travel and other expenses
paid to advisors, contractors, mortgage servicers, consultants, and other agents
and independent contractors employed by or on behalf of the Company;

 

(f)            expenses directly connected with the investigation, acquisition,
disposition or ownership of real estate interests or other property (including
third party property diligence costs, appraisal reporting, the costs of
foreclosure, insurance premiums, legal services, brokerage and sales
commissions, maintenance, repair, improvement and local management of property),
other than expenses with respect thereto of employees of the Manager, to the
extent that such expenses are to be borne by the Manager pursuant to Section 12
above;

 

8

--------------------------------------------------------------------------------


 

(g)           all insurance costs incurred in connection with the Company
(including officer and trustee liability insurance) or in connection with any
officer and trustee indemnity agreement to which the Company is a party;

 

(h)           expenses connected with payments of dividends or interest or
contributions in cash or any other form made or caused to be made by the
Trustees to holders of securities of the Company;

 

(i)            all expenses connected with communications to holders of
securities of the Company and other bookkeeping and clerical work necessary to
maintaining relations with holders of securities, including the cost of
preparing, printing, posting, distributing and mailing certificates for
securities and proxy solicitation materials and reports to holders of the
Company’s securities;

 

(j)            legal, accounting and auditing fees and expenses, other than
those described in subsection (c) above;

 

(k)           filing and recording fees for regulatory or governmental filings,
approvals and notices to the extent not otherwise covered by any of the
foregoing items of this Section 13;

 

(l)            expenses relating to any office or office facilities maintained
by the Company separate from the office of the Manager; and

 

(m)          the costs and expenses of all equity award or compensation plans or
arrangements established by the Company, including the value of awards made by
the Company to the Manager or its employees, if any.

 

14.                                 Limits of Manager Responsibility;
Indemnification; Company Remedies.  The Manager assumes no responsibility other
than to render the services described herein in good faith and shall not be
responsible for any action of the Trustees in following or declining to follow
any advice or recommendation of the Manager.  The Manager, its shareholders,
directors, officers, employees and affiliates will not be liable to the Company,
its shareholders, or others, except by reason of acts constituting bad faith,
willful or wanton misconduct or gross negligence in the performance of its
obligations hereunder.  The Company shall reimburse, indemnify and hold harmless
the Manager, its shareholders, directors, officers and employees and its
affiliates for and from any and all expenses, losses, damages, liabilities,
demands, charges and claims of any nature whatsoever (including, without
limitation, all reasonable attorneys’, accountants’ and experts’ fees and
expenses) in respect of or arising from any acts or omissions of the Manager
with respect to the provision of services by it or performance of its
obligations in connection with this Agreement or performance of other matters
pursuant to specific instruction by the Trustees, except to the extent such
provision or performance was in willful bad faith or grossly

 

9

--------------------------------------------------------------------------------


 

negligent.  Without limiting the foregoing, the Company shall promptly advance
expenses incurred by the indemnitees referred to in this section for matters
referred to in this section, upon request for such advancement.

 

15.           Other Activities of the Manager and its Shareholders.  None of the
Manager, Barry M. Portnoy, Gerard M. Martin nor Adam D. Portnoy shall, without
the consent of the Independent Trustees, (a) provide management services to, or
serve as a director or officer of, any other real estate investment trust which
is principally engaged in the business of ownership of hotel or travel center
properties or (b) make direct investments in hotel or travel center facilities. 
Nothing herein shall prevent the Manager from engaging in other activities or
businesses or from acting as Manager to any other person or entity (including
other real estate investment trusts) provided that no such activity shall
conflict with the Manager’s obligations under the immediately preceding
sentence; provided, further, however, that the Manager shall notify the Company
in writing in the event that it does so act as a manager to another real estate
investment trust.  The Company acknowledges that the Manager manages real estate
investment trusts and other entities (including, as of the date of this
Agreement, HRPT Properties Trust, Senior Housing Properties Trust, Government
Properties Income Trust, Five Star Quality Care, Inc. and TravelCenters of
America LLC) and that the Manager shall be free from any obligation to present
to the Company any particular investment opportunity which comes to the Manager
and that the Manager is not required to present the Company with opportunities
to invest in properties that are primarily of a type that are the investment
focus of another person or entity now or in the future managed by the Manager. 
The Company acknowledges and agrees that the Manager has certain interests that
may be divergent from those of the Company.  The parties agree that these
relationships and interests shall not affect either party’s rights and
obligations under this Agreement.  Without limiting the foregoing provisions,
the Manager agrees, upon the request of any trustee of the Company, to disclose
certain real estate investment information concerning the Manager or certain of
its affiliates; provided, however, that such disclosure shall be required only
if it does not constitute a breach of any fiduciary duty or obligation of the
Manager, and the Company shall be required to keep such information
confidential.

 

Directors, officers, employees and agents of the Manager or of its affiliates
may serve as trustees, officers, employees, agents, nominees or signatories of
the Company.  When executing documents or otherwise acting in such capacities
for the Company, such persons shall use their respective titles in the Company. 
Such persons shall receive no compensation from the Company for their services
to the Company in any such capacities, except that the Company may make awards
to the employees of the Manager and others under the Company’s Incentive Share
Award Plan then in effect or any equity plan adopted by the Company from time to
time.

 

16.           Term, Termination.  This Agreement shall continue in force and
effect until December 31, 2010, and shall be automatically renewed for
successive one year terms annually thereafter unless notice of non-renewal is
given by the Company or the Manager before the end of the term.  It is expected
that the terms and conditions may be reviewed by the Independent Trustees of the
Compensation Committee of the Board of Trustees of the Company at least
annually.

 

10

--------------------------------------------------------------------------------


 

Notwithstanding any other provision of this Agreement to the contrary, this
Agreement may be terminated by either party hereto upon sixty (60) days’ written
notice to the other party, pursuant to, in the case of a termination by the
Company, a majority vote of the Independent Trustees or, in the case of a
termination by the Manager, by a majority vote of the directors of the Manager.

 

Section 17 hereof shall govern the rights, liabilities and obligations of the
parties upon termination of this Agreement; and, except as provided in Sections
14 and 17, a termination shall be without further liability of either party to
the other, other than for breach or violation of this Agreement prior to
termination.

 

17.           Action Upon Termination.  From and after the effective date of any
termination of this Agreement pursuant to Section 16 hereof, the Manager shall
be entitled to no compensation for services rendered hereunder for the
then-current term of this Agreement, but shall be paid, on a pro rata basis, all
compensation due for services performed prior to the effective date of such
termination.  Upon such termination, the Manager immediately shall:

 

(a)           pay over to the Company all monies collected and held for the
account of the Company by it pursuant to this Agreement, after deducting
therefrom any accrued Fees and reimbursements for its expenses to which it is
then entitled;

 

(b)           deliver to the Trustees a full and complete accounting, including
a statement showing all sums collected by it and a statement of all sums held by
it for the period commencing with the date following the date of its last
accounting to the Trustees; and

 

(c)           deliver to the Trustees all property and documents of the Company
then in its custody or possession.

 

The amount of Fees paid to the Manager upon termination shall be subject to
adjustment pursuant to the following mechanism.  On or before the 30th day after
public availability of the Company’s annual audited financial statements for the
fiscal year in which termination occurs, the Company shall deliver to the
Manager a Certificate reasonably acceptable to the Manager and certified by an
authorized officer of the Company setting forth (i) the Average Invested Capital
and Cash Available for Distribution for the Company’s fiscal year ended upon the
immediately preceding December 31, and (ii) the Company’s computation of the
Fees payable upon the date of termination.

 

If the annual Fees owed upon termination as shown in such Certificate exceed the
Fees paid by the Company upon termination, the Company shall include its check
for such deficit and deliver the same to the Advisor with such Certificate.

 

11

--------------------------------------------------------------------------------


 

If the Annual Fees owed upon termination as shown in such Certificate are less
than the Fees paid by the Company upon termination, the Manager shall remit to
the Company its check in an amount equal to such difference.

 

18.           Trustee Action. Wherever action on the part of the Trustees is
contemplated by this Agreement, action by a majority of the Trustees, including
a majority of the Independent Trustees, shall constitute the action provided for
herein.

 

19.           TRUSTEES AND SHAREHOLDERS NOT LIABLE.  THE DECLARATION OF TRUST, A
COPY OF WHICH, TOGETHER WITH ALL AMENDMENTS, IS DULY FILED IN THE OFFICE OF THE
DEPARTMENT OF ASSESSMENTS AND TAXATION OF THE STATE OF MARYLAND PROVIDES THAT
THE NAME HOSPITALITY PROPERTIES TRUST REFERS TO THE TRUSTEES COLLECTIVELY AS
TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY.  NO TRUSTEE, OFFICER, SHAREHOLDER,
EMPLOYEE OR AGENT OF THE COMPANY SHALL BE HELD TO ANY PERSONAL LIABILITY,
JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, THE COMPANY.  ALL
PERSONS DEALING WITH THE COMPANY, IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF
THE COMPANY FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 

20.           Notices.  Any notice, report or other communication required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when delivered in person, upon confirmation of receipt when
transmitted by facsimile transmission, on the next business day if transmitted
by a nationally recognized overnight courier or on the third business day
following mailing by first class mail, postage prepaid, in each case as follows
(or at such other United States address or facsimile number for a party as shall
be specified by like notice):

 

If to the Company:

 

Hospitality Properties Trust
400 Centre Street
Newton, MA 02458
Attention: President
Facsimile No.:  (617) 969-5730

 

If to the Manager:

 

Reit Management & Research LLC
400 Centre Street
Newton, MA 02458
Attention: President
Facsimile No.:  (617) 928-1305

 

12

--------------------------------------------------------------------------------


 

21.           Amendments.  This Agreement shall not be amended, changed,
modified, terminated, or discharged in whole or in part except by an instrument
in writing signed by each of the parties hereto, or by their respective
successors or assigns, or otherwise as provided herein.

 

22.           Assignment.  Neither party may assign this Agreement or its rights
hereunder or delegate its duties hereunder without the written consent of the
other party, except in the case of an assignment or delegation by the Manager to
a corporation, partnership, limited liability company, association, trust, or
other successor entity which may take over the property and carry on the affairs
of the Manager and which remains under the control of one or more persons who
controlled the operations of the Manager immediately prior to such assignment or
delegation.

 

23.           No Third Party Beneficiary.  Except as otherwise provided in
Section 26(i), no person or entity other than the parties hereto and their
successors and permitted assigns is intended to be a beneficiary of this
Agreement.

 

24.           Successors and Assigns.  This Agreement shall be binding upon any
successors or permitted assigns of the parties hereto as provided herein.

 

25.           Governing Law. The provisions of this Agreement shall be governed
by and construed in accordance with the laws of the Commonwealth of
Massachusetts.

 

26.           Arbitration.

 

(a)           Any disputes, claims or controversies between the parties
(i) arising out of or relating to this Agreement or the provision of services by
the Manager pursuant to this Agreement, or (ii) brought by or on behalf of any
shareholder of the Company (which, for purposes of this Section 26, shall mean
any shareholder of record or any beneficial owner of shares of the Company, or
any former shareholder of record or beneficial owner of shares of the Company),
either on his, her or its own behalf, on behalf of the Company or on behalf of
any series or class of shares of the Company or shareholders of the Company
against the Company or any trustee, officer, manager (including Reit
Management & Research LLC or its successor), agent or employee of the Company,
including disputes, claims or controversies relating to the meaning,
interpretation, effect, validity, performance or enforcement of this Agreement,
the Declaration of Trust or the Bylaws (all of which are referred to as
“Disputes”), or relating in any way to such a Dispute or Disputes shall, on the
demand of any party to such Dispute be resolved through binding and final
arbitration in accordance with the Commercial Arbitration Rules (the “Rules”) of
the American Arbitration Association (“AAA”) then in effect, except as those
Rules may be modified in this Section 26.  For the avoidance of doubt, and not
as a limitation, Disputes are intended to include derivative actions against
trustees, officers or managers of the Company and class actions by a shareholder
against those individuals or entities and the Company.  For the avoidance of
doubt, a Dispute shall include a Dispute made derivatively on behalf of one
party against another party.

 

13

--------------------------------------------------------------------------------


 

(b)           There shall be three arbitrators.  If there are only two parties
to the Dispute, each party shall select one arbitrator within 15 days after
receipt by respondent of a copy of the demand for arbitration.  Such arbitrators
may be affiliated or interested persons of such parties.  If either party fails
to timely select an arbitrator, the other party to the Dispute shall select the
second arbitrator who shall be neutral and impartial and shall not be affiliated
with or an interested person of either party.  If there are more than two
parties to the Dispute, all claimants, on the one hand, and all respondents, on
the other hand, shall each select, by the vote of a majority of the claimants or
the respondents, as the case may be, one arbitrator.  Such arbitrators may be
affiliated or interested persons of the claimants or the respondents, as the
case may be.  If either all claimants or all respondents fail to timely select
an arbitrator then such arbitrator (who shall be neutral, impartial and
unaffiliated with any party) shall be appointed by the parties who have
appointed the first arbitrator.  The two arbitrators so appointed shall jointly
appoint the third and presiding arbitrator (who shall be neutral, impartial and
unaffiliated with any party) within 15 days of the appointment of the second
arbitrator.  If the third arbitrator has not been appointed within the time
limit specified herein, then the AAA shall provide a list of proposed
arbitrators in accordance with the Rules, and the arbitrator shall be appointed
by the AAA in accordance with a listing, striking and ranking procedure, with
each party having a limited number of strikes, excluding strikes for cause.

 

(c)           The place of arbitration shall be Boston, Massachusetts unless
otherwise agreed by the parties.

 

(d)           There shall be only limited documentary discovery of documents
directly related to the issues in dispute, as may be ordered by the arbitrators.

 

(e)           In rendering an award or decision (the “Award”), the arbitrators
shall be required to follow the laws of The Commonwealth of Massachusetts.  Any
arbitration proceedings or Award rendered hereunder and the validity, effect and
interpretation of this arbitration agreement shall be governed by the Federal
Arbitration Act, 9 U.S.C. §1 et seq.  The Award shall be in writing and may, but
shall not be required to, briefly state the findings of fact and conclusions of
law on which it is based

 

(f)            Except to the extent expressly provided by this Agreement or as
otherwise agreed by the parties, each party involved in a Dispute shall bear its
own costs and expenses (including attorneys’ fees), and the arbitrators shall
not render an award that would include shifting of any such costs or expenses
(including attorneys’ fees) or, in a derivative case or class action, award any
portion of the Company’s award to the claimant or the claimant’s attorneys. 
Each party (or, if there are more than two parties to the Dispute, all
claimants, on the one hand, and all respondents, on the other hand,
respectively) shall bear the costs and expenses of its (or their) selected
arbitrator and the parties (or, if there are more than two parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand)
shall equally bear the costs and expenses of the third appointed arbitrator.

 

14

--------------------------------------------------------------------------------


 

(g)           An Award shall be final and binding upon the parties thereto and
shall be the sole and exclusive remedy between such parties relating to the
Dispute, including any claims, counterclaims, issues or accounting presented to
the arbitrators.  Judgment upon the Award may be entered in any court having
jurisdiction.  To the fullest extent permitted by law, no application or appeal
to any court of competent jurisdiction may be made in connection with any
question of law arising in the course of arbitration or with respect to any
award made except for actions relating to enforcement of this agreement to
arbitrate or any arbitral award issued hereunder and except for actions seeking
interim or other provisional relief in aid of arbitration proceedings in any
court of competent jurisdiction.

 

(h)           Any monetary award shall be made and payable in U.S. dollars free
of any tax, deduction or offset.  Each party against which the Award assesses a
monetary obligation shall pay that obligation on or before the 30th day
following the date of the Award or such other date as the Award may provide.

 

(i)            This Section 26 is intended to benefit and be enforceable by the
shareholders, directors, officers, managers (including the Manager or its
successor), agents or employees of the Company and the Company and shall be
binding on the shareholders of the Company and the Company, as applicable, and
shall be in addition to, and not in substitution for, any other rights to
indemnification or contribution that such individuals or entities may have by
contract or otherwise.

 

27.           Consent to Jurisdiction and Forum.  This Section 27 is subject to,
and shall not in any way limit the application of, Section 26; in case of any
conflict between this Section 27 and Section 26, Section 26 shall govern.  The
exclusive jurisdiction and venue in any action brought by any party hereto
pursuant to this Agreement shall lie in any federal or state court located in
Boston, Massachusetts.  By execution and delivery of this Agreement, each party
hereto irrevocably submits to the jurisdiction of such courts for itself and in
respect of its property with respect to such action. The parties irrevocably
agree that venue would be proper in such court, and hereby waive any objection
that such court is an improper or inconvenient forum for the resolution of such
action.  The parties further agree and consent to the service of any process
required by any such court by delivery of a copy thereof in accordance with
Section 20 and that any such delivery shall constitute valid and lawful service
of process against it, without necessity for service by any other means provided
by statute or rule of court.

 

28.           Captions. The captions included herein have been inserted for ease
of reference only and shall not be construed to affect the meaning, construction
or effect of this Agreement.

 

29.           Entire Agreement. This Agreement constitutes the entire agreement
of the parties hereto with respect to the subject matter hereof and supersedes
and cancels any pre-existing agreements with respect to such subject matter.

 

15

--------------------------------------------------------------------------------


 

30.           Severability.  If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

 

31.           Survival.  The provisions of Sections 2 (limited to the obligation
of the Company to indemnify the Manager for matters provided thereunder), 14, 15
(limited to the obligations of the Company to keep information provided to the
Company by the Manager confidential as provided in the last proviso in such
Section), 16 (limited to the last paragraph of such Section), 17, 19, 20, 23,
24, 25, 26, 27, 30 and 31 of this Agreement shall survive the termination
hereof.

 

32.           Other Agreements.  The parties hereto are also parties to an
Amended and Restated Property Management Agreement, dated as of the date hereof,
as in effect from time to time (the “Property Management Agreement”).  The
parties agree that this Agreement does not include or otherwise address the
rights and obligations of the parties under the Property Management Agreement
and that the Property Management Agreement provides for its own separate rights
and obligations of the parties thereto, including, without limitation separate
compensation payable by the Company and the other Owners (as defined in the
Property Management Agreement) to the Manager thereunder for services to be
provided by the Manager pursuant to the Property Management Agreement.

 

 

[Signature Page To Follow.]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Business Management Agreement to be executed by their duly authorized officers,
under seal, as of the day and year first above written.

 

 

 

 

HOSPITALITY PROPERTIES TRUST

 

 

 

 

 

 

 

 

 

 

By:

/s/ John G. Murray

 

 

 

Name:

John G. Murray

 

 

 

Title:

President and Chief Operating Officer

 

 

 

 

 

 

 

 

 

 

REIT MANAGEMENT & RESEARCH LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ John C. Popeo

 

 

 

Name:

John C. Popeo

 

 

 

Title:

Executive Vice President and Treasurer

 

 

 

 

SOLELY AS TO SECTION 15 HEREOF:

 

 

 

 

 

 

 

/s/ Barry M. Portnoy

 

 

 

Barry M. Portnoy

 

 

 

 

 

 

 

/s/ Gerard M. Martin

 

 

 

Gerard M. Martin

 

 

 

 

 

 

 

/s/ Adam D. Portnoy

 

 

 

Adam D. Portnoy

 

 

 

 

17

--------------------------------------------------------------------------------